Citation Nr: 1739910	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-28 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder, and depression.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a thoracolumbar spine disability.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder, and depression, is dismissed.

Service connection for a thoracolumbar spine disability is denied.




FINDINGS OF FACT

1.  During the Veteran's October 2016 Board hearing, the Veteran withdrew his claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder, and depression.

2.  The Veteran does not have a thoracolumbar spine disability that is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder, and depression.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from September 1972 to September 1975.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).


1. Withdrawal 

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  During the Veteran's October 2016 Board hearing, the Veteran and his representative unambiguously withdrew the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder, and depression.  Therefore, a "case or controversy" with respect to the issue articulated above does not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Accordingly, this matter is dismissed.  

2. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R.
§ 3.303 (2016).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A. Thoracolumbar Spine Disability

The Veteran asserts that he has a thoracolumbar spine disability that is related to service.

During the pendency of this appeal, the Veteran has been diagnosed with mild degenerative disc disease of the thoracolumbar spine with muscle spasm.  See January 2013 VA Examination.

The Veteran's service treatment records (STRs) show a complaint of back pain for one month after report of falling off a ladder.  The Veteran was diagnosed with a slight muscle strain and prescribed Tylenol and oil of wintergreen.  Thus, the in-service occurrence requirement has been met.

The remaining question is whether the Veteran's current thoracolumbar spine disability is related to his active duty military service.  To this end, the Veteran has testified that he had back muscle spasms in service, which still last to this day.  The Veteran's STRs reflect no other complaints of back pain.  His September 1975 separation examination report reflects the Veteran reported recurrent back pain but the clinical examination of his spine was normal.

The Veteran is competent to provide lay evidence concerning the onset and continuity of his symptoms, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  These statements must be considered in light of the entire record.  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  However, the Veteran has not been shown to possess the requisite knowledge or training to determine the cause of his spine symptoms.  Thus, the Veteran's contentions relating his current spine disability to the incident in service are not competent evidence.  Moreover, with respect to the Veteran's credibility regarding his allegation of continued spine symptoms since service, the Board finds the Veteran's credibility to be diminished by the normal spine examination in 1975 and the 2013 VA examiner's finding that the Veteran's complaints were out of proportion to the radiological findings, as referenced below.  In other words, although the Veteran has alleged continued symptoms, the contemporaneous medical evidence at the time of discharge from service found no spine abnormality and the 2013 VA examiner found the Veteran's subjective allegations of symptoms out of proportion to the radiographic findings.

The Veteran was afforded a VA examination in January 2013.  The Veteran reported initially injuring his back in April 1973 after he fell backwards off a 12 foot ladder.  At the time, he was diagnosed with a muscle sprain and was placed on sick call afterwards.  He reported chronic mid to low back pain since the military which has progressively worsened over the years.  He denied any additional back injury or trauma and had never had back surgery in the past.  Upon VA examination, the Veteran was diagnosed with mild degenerative disc disease of the thoracolumbar spine with muscle spasm.  The examiner opined, "there is no reason to believe that the Veteran's current diagnosis of mild degenerative disc disease of the thoracolumbar spine with muscle spasm has any relation to a muscle sprain that occurred in the service 40 years ago.  Degenerative disc disease is fairly common in this population of patients and is the result of wear and tear on the spine which occurs with aging.  In addition, the Veteran's physical examination and complaints are out of proportion to his radiographic findings."

The Board finds the January 2013 VA examiner's opinion to be competent medical evidence that is probative because it is based on the correct facts (including the Veteran's report of ongoing pain) and is supported by a clear rationale - that the Veteran's current back disability of mild degenerative disc disease of the thoracolumbar spine with muscle spasm is less likely than not to be related to a muscle sprain injury in service given that the current disability is consistent with the aging process and that the Veteran's complaints are disproportionate to the radiological findings.  This opinion is also supported by the 1975 separation examination report which found no spine abnormality on clinical evaluation, indicating the muscle sprain injury in service resolved without residual disability.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


REMAND

Bilateral Knee Disability

The Veteran asserts that he began having problems with his knees as a result of climbing poles in service.  Service treatment records show that in January 1975, the Veteran was seen for complaints of pain due to knots on his knees for three weeks with no history of trauma.  It was noted that he had healed Osgood-Schlatter's of the left knee.  The Veteran was treated with oil of wintergreen.  In September 1975, the Veteran complained of having problems with his right knee.  He was diagnosed with a mild knee strain.  A September 1975 Report of Medical History reflects a history of healed Osgood-Schlatter's disease of the left knee.

The Veteran was afforded a May 2015 VA examination to be evaluated for "aggravation of a pre-existing condition."  Upon examination, the examiner stated, "I find no new medical evidence or supporting medical documentation.  There was no new medical information provided to document the Veteran's Osgood-Schlatter's disease, generalized osteopenia, and mild degenerative changes was permanently worsened beyond a normal progression by his active military service.  Osgood-Schlatter's disease is prevalent among children and adolescents and usually resolves after the child stops growing.  It is less likely as not that his bilateral knee condition that preexisted worsened beyond normal progression to his military service without resorting to mere speculation." 

The Board acknowledges that the May 2015 VA examiner has suggested that the Veteran's in-service diagnosis of Osgood-Schlatter's disease pre-existed service by stating that such is prevalent among children and adolescents and usually resolves after the child stops growing.  However, the Veteran was examined at the time of his entrance into the military and such examination report reflects that his knees were found to be normal on clinical examination.  Indeed, the August 1972 Report of Medical Examination at entrance reflects a normal clinical evaluation of the lower extremities.  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  History of pre-service existence of a disease does not constitute a notation of such condition.  See Crowe v. Brown, 7 Vet. App. 238, 240 (1994) (holding that "asthma" was not noted where, although the veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  In this case, although the May 2015 examiner suggested that Osgood-Schlatter's disease pre-existed service, the Veteran's entrance examination detected no abnormalities related to the bilateral knees.  The Board finds that Osgood-Schlatter's disease was not noted at entrance to service.  See Crowe, 7 Vet. App. at 240.  Accordingly, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that no bilateral knee condition was noted at the time of the Veteran's entry into service.  Therefore, the Veteran is presumed sound upon entry into service. 

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In the instant case the Board finds VA cannot meet this onerous burden of proof on either prong.  With respect to the first prong, the only evidence of the disability prior to service is the May 2015 VA examiner's statement based on an in-service Report of Medical History from the Veteran, a lay person.  With respect to the second prong, the Veteran had additional bilateral knee complaints in service, so there is evidence of manifestations of knee problems in service.  Therefore, VA cannot show that the disability clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated during service.  Consequently, the Board finds there is insufficient evidence to rebut the presumption of soundness, as required under 38 U.S.C.A. § 111 (West 2014).  Accordingly, the analysis to follow will focus on the elements required for a claim of service connection, as opposed to a claim of aggravation of a pre-existing condition.  See 38 C.F.R. § 3.304(b)(1) (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The May 2015 VA examination report shows that the Veteran has current diagnoses to include generalized osteopenia and mild degenerative changes of right knee.  The May 2015 VA examination does not address whether these disabilities are related to any aspect of the Veteran's service, to include the complaints of bilateral knee.  Therefore, the May 2015 VA examination report is inadequate and a new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain an additional medical opinion on the etiology of the Veteran's bilateral knee conditions.  For purposes of the opinion, the practitioner should assume that the Veteran did not have a pre-existing bilateral knee condition prior to entry into active duty service (in other words, he or she must disregard the May 2015 VA examiner's suggestion that the Veteran's Osgood-Schlatter's disease began during adolescence). 

The practitioner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral knee condition, to include degenerative changes, is etiologically related to any bilateral knee-related symptoms that manifested during the Veteran's service, or any other aspect of his active duty service.

If the practitioner is unable to answer any question without resorting to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

If a new examination is deemed necessary to respond to the question posed, one should be scheduled.

2. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  The American Legion 



Department of Veterans Affairs


